United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 30, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-51012
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN STEVEN HAMM,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 6:05-CR-22-1
                        --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     John Steven Hamm appeals his sentence following his

conviction for one charge of being a felon in possession of a

firearm.   Hamm argues that the district court erred in

determining that he should be held responsible for eight firearms

and, concomitantly, that his base offense level should be

increased by four levels pursuant to U.S.S.G. § 2K2.1(b)(1)(B).

The district court’s findings on this issue are plausible in

light of the record as a whole.   See United States v. Villanueva,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51012
                                  -2-

408 F.3d 193, 203 & n.9 (5th Cir.), cert. denied, 126 S. Ct. 268

(2005).    Consequently, Hamm has not shown that the district

court’s imposition of the disputed adjustment was erroneous.       See

id.

      Hamm also contends that he was entitled to a reduction for

acceptance of responsibility if this court concludes that he

should not have received the § 2K2.1(b)(1)(B) adjustment.

Because we reject Hamm’s argument concerning the § 2K2.1(b)(1)(B)

adjustment, we concomitantly reject his argument concerning

acceptance of responsibility.

      Hamm’s final contention is that he should have received an

adjustment to his base offense level under the sporting purposes

exception of U.S.S.G. § 2K2.1(b)(2).    Hamm has not carried his

burden of establishing that his possession of a firearm was for

lawful purposes only.     See United States v. Shell, 972 F.2d 548,

552 (5th Cir. 1992).    Consequently, he likewise has not shown

error, much less plain error, in connection with his argument

that he was entitled to the § 2K2.1(b)(2) reduction.     See id.;

see also United States v. Valenzuela-Quevedo, 407 F.3d 728,

732-33 (5th Cir. 2005).

      Hamm has shown no error in the judgment of the district

court.    That judgment is thus AFFIRMED.